 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Sn nan X Docket#
UNITED STATES OF AMERICA, : 18-cr-00408-BMC-4
- versus - : U.S. Courthouse

Brooklyn, New York

HUANG, et al., : September 5, 2019
Defendant : 4:12 PM

TRANSCRIPT OF CRIMINAL CAUSE FOR PLEADING
BEFORE THE HONORABLE STEVEN M. GOLD
UNITED STATES MAGISTRATE JUDGE

A P P E A R A N Cc E S:

For the Government: Richard P. Donoghue, Esq.
United States Attorney

 

BY: William Campos, Esq.
Assistant U.S. Attorney
271 Cadman Plaza Hast
Brooklyn, New York 11201

James S. Yoon, Esq.
U.S. Department of Justice
Criminal Division
1301 New York Ave, NW
Room 600
Washington, D.C. 20530
For Defendant
Wei Mei Gao: Stacey Van Malden, Esq.
5114 Post Road
Bronx, NY 10471

For Defendant

Sheng Miao Xia: Michael A. Sheinberg, Esq.
50 Court Street, #702
Brooklyn, NY 11201

Transcription Service: Transcriptions Plus II, Inc.
61 Beatrice Avenue
West Islip, NY 11795
laferrara44@gmail.com

Proceedings recorded by electronic sound-recording,
transcript produced by transcription service

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
THE CLERK: Criminal Cause for a Plea Hearing,

case number 18-cr-408, United States of America v. Huang,

 

et al, defendant number 4, Wei Mei Gao, and defendant
number 5, Seng Miao Xia.

Counsel, please state your name for the record,
beginning with the government.

MR. CAMPOS: For the United States, William
Capos, and trial attorney, James Yoon, from the computer
crime, and intellectual property section of the
Department of Justice.

Good afternoon, your Honor.

THE COURT: Good afternoon.

MR. SHEINBERG: And it's Michael Sheinberg, 50
Court Street, Brooklyn, New York. I represent Mr. Xia,
X-I-A.

Good afternoon.

THE COURT: Good afternoon.

MS. VAN MALDEN: Good afternoon, your Honor.

Stacey Van Malden on behalf of Ms. Gao.

THE COURT: I see we have an interpreter
assisting the defendants. Please raise your right hand.
(INTERPRETER SWORN)

THE COURT: Please state your name for our
record.

THE INTERPRETER: Yes, my name is Nancy Wu, W-

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

Good afternoon, your Honor.

THE COURT: MS. Wu. And are you translating --

THE INTERPRETER: Ms. Wu.

THE COURT: Ms. Wu, I'm sorry. Are you
translating into Mandarin for us today?

THE INTERPRETER: Mandarin, yes.

THE COURT: Thank you.

THE INTERPRETER: Thank you.

Mr. Xia, are you understanding everything I am
Saying as it's translated into Mandarin for you?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao, are you understanding
everything I am saying as it's translated into Mandarin
for you?

DEFENDANT GAO: Yes.

THE COURT: Mr. Sheinberg, I believe you're
retained in this case,

MR. SHEINBERG: Yes, I am, your Honor.

THE COURT: And Ms. Van Malden, you are as,
well?

MS. VAN MALDEN: Yes, your Honor.

THE COURT: Ms. Gao -- oh, before I do that, is
there any objection from any party to my proceeding with

both defendants simultaneously for purposes of this Rule

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
11 proceeding.

Mr. Sheinberg?

MR. SHEINBERG: No objection, your Honor.

THE COURT: Ms. Van Malden?

MS. VAN MALDEN: No, your Honor.

THE COURT: Mr. Xia, Ms. Gao, the reason you
are in my courtroom today is that your lawyers have
indicated that you wish to surrender your right toa
trial, and instead plead guilty to Count 1 of the
indictment that is pending against you.

Before I may hear any plea of guilty that you
might choose to offer, I want to make sure that you
understand that I am not the judge who is presiding over
your case. The judge presiding over your case is
United States District Judge Cogan. Judge Cogan is the
judge who will decide whether any plea of guilty you
decide to offer should be accepted, and if so, what
sentence should be imposed.

I'm a magistrate judge. I'm not a district
judge like Judge Cogan. I do not have the authority
under the law to formally accept the guilty plea or to
decide your sentence.

If you wish, you have the absolute right to
present any plea of guilty you wish to make to Judge

Cogan. If you made the choice to do that, there would be

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
no prejudice to you. You would be permitted to plead
guilty on the same terms and conditions that are being
offered to you now on another date that's convenient to
Judge Cogan.

In the alternative though, if I have your
consent and agreement, I do have the authority to be the
judge who hears your guilty plea. If you agree to
present your guilty plea to me, I will arrange for this
proceeding to be recorded and for the recording to be
transcribed or written out, so that Judge Cogan has a
record of what you and I have said to each other to
review before deciding whether to accept your guilty
plea, or how to determine your sentence.

Do you understand everything I have said so
far, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Do you wish to give up your right
to have Judge Cogan hear your plea and do you agree to
proceed instead to me?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT XIA: Yes.

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 6 of 40 PagelD #: 279

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE COURT: Are you making this decision
voluntarily, of your own free will, and not in response
to any threats or promises?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao? Yes?

DEFENDANT GAO: Yes.

THE COURT: Did you review a consent form that
looks like this carefully with your attorney, and then
agree to sign it?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Counsel, do you know of any reason
why your client should not consent to proceed before me
for these purposes?

Mr. Sheinberg?

MR. SHEINBERG: No, Judge.

THE COURT: Ms. Van Malden?

MS. VAN MALDEN: No, your Honor.

THE COURT: I find the consent of each
defendant knowing and voluntary, I am endorsing the form
with my signature and today's date to memorialize my

finding.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

Before we proceed further, I have a question
for the prosecution about the plea agreements. I see
that they are different than the ones that were submitted
to my chambers in anticipation of today's proceeding for
the Court's review in that the date by which the pleas
must be entered has been altered.

Are there any other amendments to the document?

MR. CAMPOS: There are no other changes, your
Honor.

THE COURT: In reviewing the document, I also
noticed that each defendant is to consent to entry of a
$90,000 forfeiture judgment. I don't know if that's for
a specific fund, and it's one $90,000 corpus that both
defendants are surrendering their interest to, or if
these are substitute assets, and each is independently
liable for a separate $90,000 amount.

MR. CAMPOS: Each is independently liable for
$90,000.

THE COURT: Thank you, Mr. Campos.

Mr. Xia, and Ms. Gao, before I may recommend
that Judge Cogan accept any guilty pleas you offer, I to
ask you a very long list of questions. The questions are
important ones. They're designed to make sure you
understand the consequences of the decision you are being

asked to make. They are also designed to protect the

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
prosecution and the Court because they will create a
record that will show that I explained your rights to
you, you agreed to surrender your rights, knowing what
those rights were voluntarily.

Once that happens, any plea of guilty you make
will be legally valid, and permanently binding. So I
urge you to listen carefully to my questions. If I ask
something, and you are not sure you understand me, just
tell me, and I will try to ask it again and make it
clearer.

If you wish to stop at any point to ask me a
question, or speak privately with your lawyer, just tell
me that, and I will give you the opportunity.

Is that clear to you, Mr. Xia?

DEFENDANT XIA: Yeah.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: It's so important that you be
truthful, that I am going to ask my clerk to administer
an oath to you now. Please rise.

WEI METI GAO,
having been first duly Sworn, was examined and
testified as follows:

SHENG MIAO XTA,

having been first duly Sworn, was examined and

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
testified as follows:

THE COURT: You may be seated.

Now that you are sworn, when you answer my
questions, you are doing subject to the penalties of
perjury or making a false statement. That means that if
you lie to me today, new criminal charges could be
brought against you for it.

Do you understand me, Mr. Xia?

DEFENDANT XIA: Yes, I understand.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Mr. Xia, state your full name.

DEFENDANT XIA: I speak in Chinese?

THE COURT: Yes.

DEFENDANT XIA: My last name is Xia, and my
name is Sheng Miao.

THE COURT: How old are you?

DEFENDANT XIA: 45-years-old.

THE COURT: How far did you go in school?

DEFENDANT XIA: I graduated from elementary
school.

THE COURT: How old were you when you stopped
going to school?

DEFENDANT XIA: I was fourteen, something like

that.

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 10 of 40 PagelD #: 283

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10
Proceedings

THE COURT: Are you having any difficulty

understanding the translation from the interpreter of my

words?
DEFENDANT XIA: You mean in Chinese --
THE COURT: Yes.
DEFENDANT XIA: -- or in English?
THE COURT: Chinese.
DEFENDANT XIA: No problem. I understand
everything.

THE COURT: Does the interpreter sense any
difficulty communicating with this defendant?

THE INTERPRETER: No, your Honor.

THE COURT: Thank you.

Ms. Gao, tell me your full name?

DEFENDANT GAO: My last name is Gao. My name
is Wei Mei.

THE COURT: How old are you?

DEFENDANT GAO: 36.

THE COURT: How far did you go in school?

DEFENDANT GAO: High school.

THE COURT: Did you graduate?

DEFENDANT GAO: Yes.

THE COURT: Are you having any difficulty
understanding the translation from the interpreter?

DEFENDANT GAO: No.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
THE COURT: Does the interpreter sense an
difficulty communicating with this defendant?
THE INTERPRETER: No, your Honor.

THE COURT: Thank you.

11

y

Mr. Xia, are you now or have you in recent

months been seeing a doctor, psychologist or other
healthcare professional for any mental, physical or
emotional problems?

DEFENDANT XIA: No.

THE COURT: Ms. Gao, have you?

DEFENDANT GAO: No.

THE COURT: In the last 24 hours, have you

taken any narcotics, drugs, medicine, pills or alco
Mr. Xia?
DEFENDANT XIA: No.
THE COURT: Ms. Gao?

DEFENDANT GAO: NO.

hol?

THE COURT: Have you ever in your life been

treated or hospitalized for drug or alcohol abuse,
psychiatric problems?

Mr. Xia?

DEFENDANT XIA: No.

THE COURT: Ms. Gao?

DEFENDANT GAO: However, I was hospitaliz

or

ed for

my thyroid issue, but other than that, I have no other

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 12 of 40 PagelD #: 285

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12
Proceedings

issue.

THE COURT: How long ago was that?

DEFENDANT GAO: I have two surgeries last year,
one was in July, the other one is in December.

THE COURT: That was not for a psychiatric
issue though, correct?

DEFENDANT GAO: No.

THE COURT: Is your mind clear today, and do
you understand everything that's go on so far?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Do you feel healthy, and focused,
and alert today?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

Mr. Sheinberg, have you discussed the matter of
pleading guilty very carefully with your client?

MR. SHEINBERG: Yes, I have, your Honor.

THE COURT: Ms. Van Malden?

MS. VAN MALDEN: Yes, your Honor.

THE COURT: Does your client understand the

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13
Proceedings

rights that will be waived by entering a plea of guilty,
Mr. Sheinberg?

MR. SHEINBERG: Yes, he does, your Honor.

THE COURT: Ms. Van Malden?

MS. VAN MALDEN: Yes, she does.

THE COURT: Is your capable of understanding
the nature of this proceeding, Mr. Sheinberg?

MR. SHEINBERG: Yes, he is, your Honor.

THE COURT: Ms. Van Malden?

MS. VAN MALDEN: Yes, she is.

THE COURT: Do you have any doubt about your
client's competence to enter a guilty plea at this time,
Mr. Sheinberg?

MR. SHEINBERG: No, Judge.

THE COURT: Ms. Van Malden?

MS. VAN MALDEN: Not at all.

THE COURT: Have you advised your client of the
maximum, and any minimum sentence and fine that might be
imposed, also alerted your client to the collateral
consequences of the conviction, and the forfeiture
judgment aspects of the conviction, and alerted him or
her in particular, to the likelihood of removal?

Mr. Sheinberg?

MR. SHEINBERG: Yes, I have, your Honor, and I

believe Mr. Xia is a United States citizen.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14
Proceedings

THE COURT: Ms. Van Malden?

MS. VAN MALDEN: I have spoken with Ms. Gao
about all of these issues because she is only a green
card holder.

THE COURT: Thank you.

Mr. Xia, have you had enough time to go over
your case very carefully with your attorney?

DEFENDANT XIA: Yes, I have.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Do you understand that if you could
no longer afford your lawyer's fees, and you demonstrated
that to me, I would appoint an experienced criminal
defense attorney to defend you at no cost to you, and you
should not plead guilty because you think you can't
afford the fees for a trial.

Mr. Xia, is that clear to you?

DEFENDANT XIA: I do.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Mr. Xia, are you satisfied to have
Mr. Sheinberg be the attorney who is defending you in
this case?

DEFENDANT XIA: Very well, and I am very

satisfied.

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 15 of 40 PagelD #: 288

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15
Proceedings

THE COURT: Ms. Gao, same question to you with
Ms. Van Malden?

DEFENDANT GAO: She is very good, and very
nice.

THE COURT: And you want her to be your lawyer?

DEFENDANT GAO: Yes.

THE COURT: Have you received a copy of the
indictment where the charges against you are set forth in
writing and reviewed that indictment in Mandarin with
your lawyer?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: The indictment accuses you in Count

1 of conspiring or agreeing to work together with others,
to traffic or buy and sell goods that are counterfeit
including handbags, wallets, and belts that have
counterfeit trademarks on them.

Do you understand what you're accused of in
Count 1?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao? Yes? I want you to

answer out loud --

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16
Proceedings

DEFENDANT GAO: Yes.

THE COURT: -- because we're making a
recording.

You have a right to plead not guilty to the
charges pending against you in the indictment, and to
persist in any not guilty pleas you have previously
entered. You have that right even if you committed the
crimes listed in the indictment. Every defendant, guilty
or not, has the right to enter a not guilty plea, and
thereby exercise his or her constitutional right to a
trial. It's never lying or misleading to plead not
guilty.

Do you understand me, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: If you were to plead not guilty, or
stand on any not guilty pleas you have previously made,
then under the Constitution and laws of the United
States, you are entitled to a speedy and public trial by
a jury with the assistance of your attorney, not only at
the trial, but at all stages of the case, and not only
with respect to Count 1, but with respect to all of the
pending charges.

Do you understand, Mr. Xia?

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

DEFENDANT XIA: Understand.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: At your trial, you would be
presumed to be innocent. The prosecution would be
required to overcome the presumption of innocence, and to
prove that you were guilty by competent evidence, and
beyond a reasonable doubt. You would not have to prove
that you were innocent.

If the prosecution failed to prove you guilty
beyond a reasonable doubt, the members of the jury would
have the duty to return a not guilty verdict, and Judge
Cogan would instruct them accordingly.

Do you understand me, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: That's why juries sometimes return
verdicts of not guilty, even though the members of the
jury believe the defendant on trial probably committed
the crimes in the indictment. Probably is not enough for
a conviction.

When a jury returns a not guilty verdict, it
does not necessarily mean that jurors believe the

defendant is innocent. Jurors are obligated to return a

17

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
not guilty verdict unless each juror is convinced beyond
a reasonable doubt that the defendant is guilty.

Do you understand, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: If you proceeded to trial, then
during your trial, the prosecutor's witnesses would have
to come into the courtroom, and present their testimony
against you right in front of you and your lawyer.

Your lawyer would have the right to question
prosecution's witnesses on cross-examination. Your
lawyer would have the right to raise objections to the
evidence the prosecution attempted to offer against you.
And you and your lawyer working together, would have the
right present evidence, including testimony or documents,
or physical things in your defense, and to make arguments
to the jury in your defense during the trial.

You could even issue subpoenas, which are like
court orders, compelling people to come to court, and
testify, if there were people you wanted to have called
as witnesses in your defense.

Is all of that clear to you?

Mr. Xia?

DEFENDANT XIA: Yes.

18

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

19
Proceedings

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: At your trial, you yourself would
have the right to testify as a witness in your own
defense if you made the choice to do so. On the other
hand though, no one could require you to testify your
trial, if you preferred to remain silent.

That's because the Constitution of the United
States says that no one may be required to say anything
that is self-incriminating. If you made the decision
that you preferred not to be a witness in your own
defense at trial, Judge Cogan would instruct the members
of the jury that they could not take your silence into
account, or hold it against you in any way when they
deliberation what their verdict should be.

Do you understand me?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

DEFENDANT XIA: Yes.

THE COURT: On the other hand, if you enter a
guilty plea, and Judge Cogan accepts your guilty plea,
you will as a result be surrendering your Constitutional

right to trial, and all of the other rights that I've

 

Transcriptions Plus II, Inc.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

20
Proceedings

been telling you about today.

There will be no further trial of any kind in
your case. You will have no right to appeal from the
judgment of guilt that will be entered against you.

Judge Cogan will essentially convict you based
upon your admission of guilt in my courtroom this
afternoon, and that will free the prosecution of any
responsibility to prove what you did.

Do you understand, Mr. Xia?

DEFENDANT XIA: I do.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: If you proceeded to trial and you
were convicted by a jury's verdict, you would then have a
right to ask a higher court to review the legality of all
of the proceedings that led up to your conviction.

But when you plead guilty, you are substituting
your own words, admitting your guilt, for a jury finding.
When you do that, you give up your right to take an
appeal that challenges your conviction.

Do you understand me?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

 

Transcriptions Plus II, Inc.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

21
Proceedings

THE COURT: If you plead guilty, I will have to
to ask you questions about what you did with respect to
counterfeiting, so that Judge Cogan and I can be
Satisfied that your guilty pleas are based upon facts
that actually took place.

You don't have to answer those kinds of
questions unless you want to go forward with your guilty
plea, but if you do answer them, and you admit that you
were involved in counterfeiting, you will be surrendering
your right not to incriminate yourself.

Do you understand me, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Do you still wish to give up your
right to trial and all of the other rights I've been
describing to you?

Mr. Xia?

DEFENDANT XIA: Yes, I will plead guilty.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Yes?

DEFENDANT GAO: Yes.

THE COURT: I understand you're making this

decision pursuant to written plea agreements marked a

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 22 of 40 PagelD #: 295

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22
Proceedings

Government Exhibit 1 with respect to Ms. Gao, and 2 with
respect to Mr. Xia.

I will ask my clerk to deliver those to your
counsel table now.

Directing your attention to Government Exhibit
1, Ms. Gao, and yours to Government Exhibit 2, Mr. Xia,
do you recognize these documents, and does your signature
appear on the final page, Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Before you signed this document,
was it reviewed with you carefully by your attorney in
Mandarin?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Did you understand the document
thoroughly before you signed it?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Does that document contain a

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document97 Filed 10/03/19 Page 23 of 40 PagelD #: 296

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23
Proceedings

complete statement of everything that you and the
prosecution have agreed to regarding your case?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Has anyone promised you anything in
return for pleading guilty that is not written down in
your agreement?

Mr. Xia?

DEFENDANT XIA: No.

THE COURT: Ms. Gao?

DEFENDANT GAO: No.

THE COURT: May we have the agreements back,
please?

As I've said before, your agreements say that
you wish to plead guilty to Count 1, which is the
conspiracy or agreement to work together to traffic in
counterfeit merchandise.

Do you have the charge clear in your mind?

Mr. Xia?

DEFENDANT XIA: Your Honor, can we ask the
lawyer a privately for a moment?

THE COURT: Oh, yes, absolutely.

(Counsel and client confer)

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24
Proceedings

MR. SHEINBERG: We're good, Judge.

THE COURT: Ms. Gao, did you have a chance to
have your question answered by your lawyer?

DEFENDANT GAO: Yes.

THE COURT: In Count 1, you're charged with
conspiring or working together to be involved with the
distribution of counterfeit merchandise.

Do you have the charge against you clear in
your mind?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: I want to review with you the
penalties you face if you are convicted of this charge.
The law you're accused of violating authorizes Judge
Cogan to impose a prison sentence that could be as long
as ten years.

Do you understand, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: In addition, the law authorizes
Judge Cogan to impose a term of supervised release that

could be as long as three years.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
Do you understand me, Mr. Xia?
DEFENDANT XIA: Yes.
THE COURT: Ms. Gao?

DEFENDANT XIA: Yes.

25

THE COURT: Supervised release is a time period

of up to three years, that won't even begin until you've
finished serving any sentence of imprisonment that is

imposed in your case.

Once you finish that prison sentence, you'll be

released from physical custody, but you will be subject
to the rules of supervised release for up to three years.
There are so many of those rules, I can't list them all
for you today. They will include restrictions on your
right to travel freely, and requirements that you
regularly report to a probation officer, follow the
officer's instructions, answer the officer's questions,
and commit no new crimes at all.

And if you violate the terms of supervised
release rule, whether you've committed a new crime or
not, you could be arrested, brought back to this court,
and sent back to prison for up to two more years on this
counterfeiting conspiracy charge. You would get no
credit for the time you spent serving your prison
sentence or with your liberty restricted by supervised

release against this new two-year term.

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 26 of 40 PagelD #: 299

 

26
Proceedings

1 Is that clear, Mr. Xia?

2 DEFENDANT XIA: Yes.

3 THE COURT: Ms. Gao?

4 DEFENDANT GAO: Yes.

5 THE COURT: You could be fined as much as $2
6 | million.

7 Is that clear, Mr. Xia?

8 DEFENDANT XIA: Yes.

9 THE COURT: Ms. Gao?
10 DEFENDANT GAO: Yes.

11 THE COURT: You could be required or will be

12 | required to make restitution or pay the victims the

13 | amounts they've lost.

14 Is that clear, Mr. Xia?

15 DEFENDANT XIA: Uh-hum.

16 THE COURT: Ms. Gao?

17 DEFENDANT GAO: Yes.

18 THE COURT: Mr. Xia

19 DEFENDANT XIA: Yes.

20 THE COURT: A $100 special assessment will be

21] imposed against you at or about the time you are

22 | sentenced.

23 Is that clear, Mr. Xia?
24 DEFENDANT XIA:;: Yes.
25 THE COURT: Ms. Gao?

 

 

 

Transcriptions Plus II, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

27
Proceedings

DEFENDANT GAO: Yes.

THE COURT: You are agreeing in addition to any
fine or restitution, to forfeit $90,000 in currency to
the United States government.

Is that clear, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: A defendant who is not a United
States citizen will almost certainly be removed from the
United States based upon a conviction of this offense,
and Ms. Gao, the government is already of the
understanding that you are not a United States citizen.

Do you understand me, Ms. Gao?

DEFENDANT GAO: Yes, I do.

THE COURT: Mr. Xia, do you understand that if
it should turn out that you are, in fact, you are nota
citizen, you could be removed from the United States?

DEFENDANT XIA: Understand.

THE COURT: Anything you say in my courtroom
today could be used against you in any proceeding that
might be held to determine your right to remain in, or
ever return to this country.

Do you understand me, Ms. Gao?

DEFENDANT GAO: Yes.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28
Proceedings

THE COURT: Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: I meant to ask this earlier, Mr.
Campos, have victim notification been provided?

MR. CAMPOS: It has been provided, your Honor.

THE COURT: Thank you.

I now would like to turn your attention to what
we call the Sentencing Commission Guidelines. These
guidelines will be applied by Judge Cogan, and will
provide him with a range of months within which the law
will suggest an appropriate sentence in your case should
be set.

Have you had an opportunity to discuss these
guidelines carefully with your attorney, and to get your
lawyer's advice about how these guidelines are likely to
apply in your case?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: The prosecution has estimated or
predicted that Judge Cogan will calculate your guideline
range to be 30 to 37 months long. I'm sure that the
prosecution did a careful job making that estimate, but

it's not binding on Judge Cogan. Judge Cogan will make

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29
Proceedings

his own calculation of the guidelines range. He won't do
that until he receives something called a presentence
report, which hasn't even been written yet.

Once it's prepared, you and your lawyers will
have the opportunity to read it, and then there will be a
proceeding before Judge Cogan, at which you may address
the Court, and tell the judge if there's anything in the
report that you think is wrong.

Only then will Judge Cogan calculate the
guidelines, and it's possible he will decide upon a
longer guidelines range than the one the government has
estimated.

Do you understand me, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Even after Judge Cogan decides what
your guideline range should be, he will have the
responsibility to consider additional facts and
circumstances about your case before determining his
sentence. And he might decide to impose a sentence even
longer than the guidelines range he calculates.

Do you understand me, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30
Proceedings

DEFENDANT GAO: Yes.

THE COURT: If you are sentenced to prison for
41 months or a shorter period of time, you will have no
right to bring any challenge to your guilty plea,
conviction, or sentence. Even if you are sentenced to
prison for longer than 41 months, you will not be
permitted to withdraw your guilty plea or to raise a
legal challenge to your conviction on that basis. The
only rights you would have in that even would be to
challenge the legality of the length of the prison
sentence Judge Cogan imposed.

Do you understand that, Mr. Xia?

DEFENDANT XIA: Yeah.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: You may have heard of parole which
1s a program of early release from a prison sentence.
Parole is a state court program. There is no parole in
federal court, so whatever sentence you receive from
Judge Cogan, you will not be released early on parole.

Do you understand me, Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Do you have any questions that you

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 31 of 40 PagelD #: 304

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31
Proceedings

would like to ask me or privately discuss with your
attorneys about the charges, the penalties, your plea
agreement, your rights or anything else?

Mr. Xia?

DEFENDANT XIA: No.

THE COURT: Ms. Gao?

DEFENDANT GAO: No.

THE COURT: Is everything I have said to you
today clear?

Mr. Xia?

DEFENDANT XIA: Yes.

THE COURT: Ms. Gao?

DEFENDANT GAO: Yes.

THE COURT: Mr. Xia, are you ready to enter
your plea?

DEFENDANT XIA: Yes.

THE COURT: Mr. Sheinberg, do you know of any
reason why your client should not plead guilty as
contemplated by his agreement?

MR. SHEINBERG: No, your Honor.

THE COURT: Mr. Xia, with respect to Count 1 of
the indictment, the conspiracy to traffic in
counterfeited merchandise, how do you plead, guilty or
not guilty?

DEFENDANT XIA: I plead guilty.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32
Proceedings

THE COURT: Do you make this plea of guilty
plea voluntarily and of your own free will?

DEFENDANT XIA: Yes.

THE COURT: Have you been threatened you or
forced you in any way to make this plea of guilty?

DEFENDANT XIA: No.

THE COURT: Other than what's written in your
plea agreement with the prosecution, has anyone promised
you anything in return for pleading guilty?

DEFENDANT XIA: No.

THE COURT: Has anyone promised you what
sentence Judge Block (sic) will impose?

DEFENDANT XIA: No.

THE COURT: Excuse me, Judge Cogan will impose?

DEFENDANT XIA: No.

THE COURT: Tell me in your own words what you
did that makes you guilty of this offense.

DEFENDANT XIA: We have shipped goods that have
the counterfeit trademark, okay, in the year of 2016.

THE COURT: Did some of the -- I'm sorry.

MR. SHEINBERG: No, we're okay.

THE COURT: Where were the goods shipped from?

DEFENDANT XIA: From New York.

THE COURT: What part of New York?

DEFENDANT XIA: Flushing, Queens.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

33
Proceedings

THE COURT: When you shipped the merchandise,
did you know that it had fraudulent or counterfeit
trademarks on it?

DEFENDANT XIA: Yes, I did.

THE COURT: And did you believe that when you
were shipping it, that the merchandise would be resold
with the appearance that it was manufactured by the
people whose trademarks were on it?

DEFENDANT XIA: Yes.

THE COURT: Would the government have me ask
anything further of Mr. Xia?

MR. CAMPOS: Just a moment, your Honor.

THE COURT: Take your time.

MR. CAMPOS: Your Honor, since the defendant is
pleading guilty to a conspiracy in traffic in counterfeit
goods, we would ask further questions that he worked with
others to do this.

Additionally, the defendant pleaded guilty --
stated in his allocution that he did this during the
period of 2016. If the case were to go to trial, the
government would prove a longer time period.

THE COURT: Thank you.

Did you have other people working with you in
your efforts to ship these counterfeit goods for

redistribution?

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34
Proceedings

DEFENDANT XIA: Yes.
THE COURT: Did they also know that the goods

were counterfeit when they were shipped, or at least some

of them?

DEFENDANT XIA: That's correct.

THE COURT: Anything further?

MR. CAMPOS: Not from the government, your
Honor.

THE COURT: You may be seated.

MR. CAMPOS: Thank you, your Honor.

THE COURT: Based on the information given to
me, I find that the defendant Xia is acting voluntarily,
that he fully understands his rights and the consequences
of his plea and that his plea has a factual basis. I
therefore recommend that Judge Cogan accept the
defendant's plea of guilty to Count 1 of indictment 18-
cr-408.

Mr. Xia, I understand sentencing has been
scheduled in your case for December 5th at 10 a.m.

Between now and then, you will be interviewed
by a probation officer. The reason for the interview
will be to help the officer prepare the report that Judge
Cogan will rely upon when deciding what your sentence
should be. I urge that you be candid and cooperative

during the interview, so that the report can be complete

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

35
Proceedings

and accurate as possible.

DEFENDANT XIA: Okay.

THE COURT: I take it that Mr. Xia has
previously appeared before the Court, that bond, pre-
trial release conditions have been set, and that there's
no objection to them being continued.

MR. CAMPOS: There is no objection from the
government, your Honor.

MR. SHEINBERG: Thank you.

THE COURT: Thank you. You're excused but if
you wish to remain seated, you may.

MR. SHEINBERG: We will wait till --

THE COURT: Okay.

Ms. Gao, are you ready to enter your plea?

DEFENDANT GAO: Yes.

THE COURT: Ms. Van Malden, do you know of any
reason why your client should not enter the plea of
guilty contemplated by her agreement?

MS. VAN MALDEN: I do not.

DEFENDANT GAO: Ms. Gao, with respect to Count
1 in which you're charged with conspiring to traffic in
or be involved in the commercial distribution of
counterfeit goods, how do you plead, guilty or not
guilty?

DEFENDANT GAO: I plead guilty.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE COURT: Are you making this plea of guilty
voluntarily and of your own free will?

DEFENDANT GAO: Yes.

THE COURT: Have you been threatened or forced
by anyone to plead guilty?

DEFENDANT GAO: No.

THE COURT: Other than what is written in your
plea agreement with the prosecution, has anyone promised
you anything in return for your plea of guilty?

DEFENDANT GAO: No.

THE COURT: Has anyone promised you what
sentence Judge Cogan will impose?

DEFENDANT GAO: No.

THE COURT: Please tell me in your own words
what makes you guilty of this charge.

DEFENDANT GAO: I shipped goods that have
counterfeit trademarks.

THE COURT: When you were involved in shipping
the goods, did you know that the trademarks on them were
counterfeit?

DEFENDANT GAO: I was aware of it.

THE COURT: Were you in Flushing, Queens, when
you were involved in these shipments?

DEFENDANT GAO: Yes.

THE COURT: Did you understand that when you

36

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

37
Proceedings

were shipping the goods they would be resold to consumers
with the hope that the consumers would believe that they
were actually manufactured by the companies whose
trademarks appeared to be on them?

DEFENDANT GAO: Yes.

THE COURT: Did you work together with other
people at the Flushing facility who were also involved in
shipping the counterfeit goods?

DEFENDANT GAO: Yes.

THE COURT: And was it your understanding that
at least some of those other people also knew that these
were counterfeit pieces of merchandise?

DEFENDANT GAO: Yes.

THE COURT: Is there anything further the
government -- oh, over what period of time did this take
place, as you recall, Ms. Gao? What is your recollection
the time period over which this took place?

DEFENDANT GAO: In the year 2015.

THE COURT: Would the government prefer to
amplify or inquire further?

MR. CAMPOS: Your Honor, if that's the
defendant's plea that is covered during the period of the
indictment. If the case were to go to trial, the
government would prove that it was for a longer period of

time.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38
Proceedings

THE COURT: Based on the information that has
been presented to me, I find that the defendant is acting
voluntarily, that she fully understands her rights and
the consequences of her guilty plea. I further find her
plea has a factual basis. I therefore recommend that
Judge Cogan accept the defendant Gao's plea of guilty to
Count 1 of 18-cr-408.

Sentencing of Ms. Gao has been scheduled in
your case for December 4th at 10 a.m.

Between now and that date, Ms. Gao, you will be
interviewed by a probation officer, who will be preparing
the report that Judge Cogan reviews to decide your
sentence. So I urge that you be candid and cooperative
with the officer, so the report can be as complete and
accurate as possible.

I take it Ms. Gao likewise has previously
appeared before the Court, that there are pre-trial
release conditions, and that there's no objection to them
being continued, Mr. Campos?

MR. CAMPOS: The government has no objection
to that, your Honor.

THE COURT: Is there anything further from
anybody?

MS. VAN MALDEN: Not from the defense, your

Honor.

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Document 97 Filed 10/03/19 Page 39 of 40 PagelD #: 312

 

 

MR.

THE

MR.

THE

MS.

39
Proceedings

SHEINBERG: No, your Honor.

COURT: Have a great afternoon.
CAMPOS: Not from the government.
COURT: Thank you, everyone.

VAN MALDEN: Thank you. You, too.
(Matter concluded)

-o0o0-

 

Transcriptions Plus II, Inc.

 
Case 1:18-cr-00408-BMC Document 97 Filed 10/03/19 Page 40 of 40 PagelD #: 313

 

40

I, LINDA FERRARA, hereby certify that the
foregoing transcript of the said proceedings is a true
and accurate transcript from the electronic sound-
recording of the proceedings reduced to typewriting in

the above-entitled matter.

I FURTHER CERTIFY that I am not a relative or
employee or attorney or counsel of any of the parties,
nor a relative or employee of such attorney or counsel,
or financially interested directly or indirectly in this

action.

IN WITNESS WHEREOF, I hereunto set my hand this

2nd day of October, 2019.

val Z>
Prk pdb

Linda Ferrara

AAERT CET**D 656
Transcriptions Plus II, Inc.

 

 

 

Transcriptions Plus II, Inc.
